Title: From Thomas Jefferson to James Madison, 17 September 1792
From: Jefferson, Thomas
To: Madison, James



My dear Sir
Monticello Sep. 17. 1792.

I thank you for the perusal of the two letters which are now inclosed. I would also have inclosed Fenno’s two last papers but that Mr. Randolph, who has them, has rode out. If he returns in time they shall be sent you by the bearer. They contain nothing material but the Secretary’s progress in paying the national debt, and attacks and defences relating to it. The simple question appears to me to be What did the Public owe, principal and interest, when the Secretary’s taxes began to run? And what does it owe now, Principal and interest? If less, it must have been paid. But if he was paying old debts with one hand and creating new ones with the other, it is such a game as Mr. Pitt is playing. My grandaughter has been at death’s door. The Doctor left us only this morning. She is now we think out of danger. While we sent for him for one patient, two others were prepared for him, to wit, my daughter and a grandson which she produced. All are now doing well. Yet I think I shall not be able to leave her till about Tuesday, and even then it will depend on the little accidents to which her present situation leaves her liable. Adieu my dear Sir. Your’s affectionately

Th: Jefferson

